DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 14, 16-18, 22, 23, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20090013986 A1) in view of Fontaine (US 20060245883 A1).
Regarding claim 14, Meyer discloses a cooking appliance, comprising: 
a housing having a cooking chamber; 
a door configured to close the cooking chamber (Fig. 1), said door being arranged on the housing in a pivotable manner and capable of being lowered into a storage space in the housing (Figs. 2, 3); and 
a drive unit (32, Fig. 3) configured to automatically implement a movement of the door along a powered movement path (paras. 5, 7, 19) (Meyer, in paras. 5, 22 and Figs. 2, 3, discloses that the drive device initiates sometime between an inclined position of the door and a horizontal position of the door due to the curved guide surface 30), 
wherein the powered movement path of the door represents only a partial movement path of a complete movement path between (inclusive) a closed position of the door and a fully opened position of the door (the door is powered when the door is in the horizontal position or almost horizontal position) (paras. 21-23), and 
a remaining movement path represents a remaining portion of the complete movement path that is not the powered movement path (the tilting of the door is effected by the user and is unpowered) (paras. 21-23)
Meyer fails to disclose:
wherein said drive unit includes a motor and a cable pull device, said cable pull device being coupled to the motor and the door such that the movement of the door is implemented as a function of a motorized actuation of the cable pull device.  
Fontaine teaches or suggests a powered vehicle ramp, comprising: a drive unit configured to automatically implement a movement of the door along a movement path, said drive unit including a motor and a cable pull device (para. 28) (Fontaine suggests a cable pull device in para. 28 by mentioning “other suitable flexible transmission members” since it is well-known that cables are flexible and are used to transmit motion, e.g., block and tackle device), said cable pull device being coupled (indirectly coupled) to the motor and the ramp such that the movement of the ramp is implemented as a function of a motorized actuation of the cable pull device (abstract).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Meyer wherein said drive unit includes a motor and a cable pull device, said cable pull device being coupled to the motor and the door such that the movement of the door is implemented as a function of a motorized actuation of the cable pull device.  The modification provides for increased convenience for the user.  The user can automatically deploy and retract the door instead of manually deploying/retracting the door.  
Regarding claim 16, Meyer fails to disclose wherein the partial movement path starts from an angular position of the door with an angle between 15 and 25 degrees in relation to the closed position of the door.  However, the claimed angle is a matter of obvious design choice.  Meyer discloses or suggests that the partial movement path starts at some point when the door is inclined (see rejection of claim 1).  Fontaine also teaches that the movement path begins when the ramp is at an incline (see Fig. 3).  It is a matter of obvious to design choice to determine at what point the drive unit initiates.  Moreover, the particular angle is not critical to the device.  
Regarding claim 17, modified Meyer discloses wherein a movement path of the door, which is not implemented by the drive unit, extends between the closed position of the door and a start of the partial movement path (Meyer, in paras. 5, 22 and Figs. 2, 3, discloses that the drive device initiates sometime between an inclined position of the door and a horizontal position of the door due to the curved guide surface 30).  
Regarding claim 18, Meyer discloses wherein the door includes a hinge having a spring element (paras. 16, 21), which is arranged in such a manner that the movement path of the door between the partial movement path and the closed position of the door is implemented by a spring force of the spring element (para. 24).  
Regarding claim 22, modified Meyer discloses a carriage (Fontaine, 70) coupled to the door (ramp 16 of Fontaine), said cable pull device being coupled to the carriage (see para. 29 of Fontaine).  
Regarding claim 23, modified Meyer discloses (see Fontaine for citations) wherein the carriage includes a brake unit (88, see para. 34), which is connected to the door (ramp 16) to damp a coupling of the door to the carriage (70), when the door is in a coupling position.  
Regarding claim 25, modified Meyer discloses (see Fontaine for citations) a guide facility configured to guide the carriage (see Fig. 11 showing a track for the carriage 70).  
Regarding claim 26, modified Meyer discloses wherein the guide facility is arranged in at least one of two ways, a first way in which the guide facility is arranged on a base of5Attorney Docket No.: 2017P00959WOUS the storage space, a second way in which the guide facility is arranged such as to run in a straight line in a depthwise direction (front-back direction) of the cooking appliance. 
Regarding claim 27, Meyer discloses wherein the door includes a hinge (24), which is guided in a guide channel (58, see para. 18) during movement of the door into the storage space or out of the storage space. 
Claims 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyer (US 20090013986 A1) in view of Fontaine (US 20060245883 A1), as applied to claim 14, and further in view of White (US 20110017191 A1).
Regarding claim 19, Meyer fails to disclose a damping module configured to damp the movement of the door along the movement path, which is not implemented by the drive unit.  However, White teaches a oven door hinge assembly, comprising a damping module configured to damp the movement of the door along a movement path (abstract).
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Meyer to include a damping module configured to damp the movement of the door along the movement path, which is not implemented by the drive unit.  The motivation to combine is to provide a slow close door.   
Regarding claim 20, modified Meyer discloses wherein the door includes a hinge (Meyer, 24 and White 34+34a), said damping module (White, 30) being coupled to the hinge of the door.  





Allowable Subject Matter
Claims 21, 24 are is allowed.

Response to Arguments
Applicant's arguments filed 9/8/2021 have been fully considered but they are not persuasive. 
Regarding claim 14, Applicant asserts that Fontaine is non-analogous art.  The Examiner respectfully disagrees.  Prior art is analogous if it is reasonably pertinent to the problem faced by the inventor.  The prior art does not have to directly address the same problem faced by the inventor.  In this case, Fontaine is reasonably pertinent to the problem faced by the Inventor.  The Inventor was concerned with a smooth operating automatic door closing mechanism.  A partial movement of the door closing motion includes a door retraction motion.  A person skilled in the art would look to prior art that teaches a retraction mechanism.  Fontaine teaches a ramp retraction mechanism. Therefore, Fontaine is analogous art.    
Applicant further asserts that “even if the powered motion of a vehicle ramp allegedly disclosed in Fontaine was combined with Meyer, at most, movement of the door of Meyer along its entire path would result, not partial powered path, as recited in claim 14”.  The Examiner respectfully disagrees.  Meyer discloses wherein a partial movement of the door is unpowered and wherein the remaining portion is powered.  Meyer, as modified by Fontaine, would retain this feature.    






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762